Citation Nr: 0216614	
Decision Date: 11/19/02    Archive Date: 11/26/02

DOCKET NO.  02-01 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a right arm disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel



INTRODUCTION

The veteran had active service from December 1996 to 
September 1997, with additional service in the Army National 
Guard.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO) which denied the benefit sought on 
appeal. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  During service, the veteran was diagnosed with acute 
bursitis and a muscle strain of the right arm.

3.  There is no evidence of a current right arm disorder 
which is causally or etiologically related to the veteran's 
active service.


CONCLUSION OF LAW

A right arm disorder was neither incurred in nor aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 5103A, 
5107(b) (West 1991 & Supp. 2002); 66 Fed. Reg. 45,630-32 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.159); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 
(2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all claims for VA benefits and provides, among 
other things, that the VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim for benefits under laws administered by the VA.  The 
VCAA also requires the VA to assist a claimant in obtaining 
that evidence.  See 38 U.S.C.A. §§ 5103, 5103A (West Supp. 
2001); 66 Fed. Reg. 45, 630 (Aug. 29, 2001) (to be codified 
at 38 C.F.R. § 3.159).

First, the VA has a duty under the VCAA to notify the veteran 
and his representative of any information and evidence needed 
to substantiate and complete his claim.  The rating decision, 
the statement of the case, and the supplemental statement of 
the case issued in connection with the veteran's appeal, as 
well as additional correspondence to the veteran, have 
notified him of the evidence considered, the pertinent laws 
and regulations, and the reason that his claim was denied.  
The RO indicated that it would review the information of 
record and determine what additional information was needed 
to process the veteran's claim.  The RO also informed the 
veteran of what the evidence must show in order to warrant 
entitlement to service connection and provided a detailed 
explanation of why service connection was not granted.  In 
addition, the statement of the case included the criteria for 
granting service connection, as well as other regulations 
pertaining to his service connection claim.  April 2001, 
October 2001, November 2001, February 2002, and August 2002 
letters to the veteran, from the RO, notified the veteran as 
to what kind of information they needed from him, and what he 
could do to help his claim.  See Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002) (requiring VA to notify the veteran 
of what evidence he was required to provide and what evidence 
the VA would attempt to obtain).  Under the circumstances, 
the Board finds that the notification requirements of the 
VCAA have been satisfied.

Second, the VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  In this 
regard, the veteran's service medical records and private 
medical records have been obtained.  In addition, the veteran 
was afforded a VA examination.  The veteran and his 
representative have not made the Board aware of any 
additional evidence that should be obtained prior to 
appellate review, and the Board is satisfied that the 
requirements under the VCAA have been met.  As such, the 
Board finds that the duty to assist was satisfied and the 
case is ready for appellate review.  See Bernard v. Brown, 4 
Vet. App. 384, 392-394 (1993).  See also VAOPGCPREC 16-92.

The veteran claims entitlement to service connection for a 
right arm disorder.  A veteran is entitled to service 
connection for a disability resulting from a disease or 
injury incurred in or aggravated in the line of duty while in 
the active military, naval, or air service.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303 
(2001).  The mere fact of an in-service injury is not enough; 
there must be evidence of a chronic disability resulting from 
that injury.  If there is no evidence of a chronic condition 
during service, or an applicable presumption period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303 (b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober 10 Vet. App. 488, 495-498 (1997). If 
service connection is established by continuity of 
symptomatology, there must be medical evidence that relates a 
current condition to that symptomatology.  Id.

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence.  
See 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  

The evidence of record consists of the veteran's service 
records, service medical records, and private medical 
records, as well as a VA examination report.

Service records indicate that the veteran had Army National 
Guard training during December 1999 and October 2000, and was 
on active duty from December 1996 through September 1997.

An April 1997 treatment note indicates that the veteran 
complained of a right arm muscle pull and an inability to 
fully extend his right arm.  Examination was negative for 
evidence of a tendon rupture, but showed tenderness at the 
insertion of the biceps head.  The assessment was muscle 
strain of the right biceps.  The veteran was restricted from 
lifting, pushing, and pulling for 5 days.  

A follow-up treatment note, dated six days later, shows that, 
following examination, the veteran was assessed with a healed 
sprain of the right biceps muscle.  The veteran was returned 
to unrestricted duty and continued exercise was recommended.

An August 1997 Report of Medical History shows that the 
veteran denied having a bone or joint deformity, a painful 
shoulder or elbow, and arthritis, rheumatism, or bursitis.  
The contemporaneous Report of Medical Examination shows that 
examination of the veteran's right shoulder showed tenderness 
to palpation at the front deltoid, with full range of motion 
and strength.  Deep tendon reflexes were 2+ for triceps and 
1+ for biceps, compared with 2+ on the left.  The veteran had 
some pain with 90-degree armboard-resisted supination and 
pronation.  The assessment was bursitis, rule out possible 
partial rotator cuff tear.

An August 1997 Report of Medical Assessment indicates that 
the veteran reported that, since his last physical 
examination, he injured his right arm and was placed on five 
days of light duty due to weakness and soreness.  A health 
care provider noted that the veteran complained of a steady 
ache in the right shoulder with generalized weakness of the 
right arm and tenderness of the right forearm.

An August 1997 report from Riverside Medical Associates shows 
that the veteran was diagnosed with bursitis of the right 
shoulder.

An October 1997 private medical record from J. P. Ockenfels, 
D.O., shows that the veteran complained of right arm pain for 
4 months after he "stretched his arm while coming down a 
ladder."  He reported shoulder pain with some numbness at 
night. Examination showed full range of motion, with some 
discomfort and point tenderness in the bursa consistent with 
bursitis.  The veteran received an injection of Sensorcaine 
and Kenalog, with almost immediate relief of his symptoms.  
The assessment was shoulder pain.  Shoulder exercises were 
recommended.

A December 1997 private medical record from T. N. Tetzlaff, 
D.O., states that the veteran complained of right shoulder 
pain following an injury during his military service, which 
periodically flared-up.  The veteran also complained of some 
"clicking" in the acromioclavicular joint area.  He denied 
numbness and tingling.  Dr. Tetzlaff noted an August 1997 
diagnosis of bursitis, resolved with appropriate prescription 
medication for the inflammation.  Examination of the veteran 
was "entirely negative."  The veteran had good range of 
motion, intact pulsation, and good reflexes.  X-rays of the 
right shoulder were negative for abnormality.  The assessment 
was a "little sprain of the shoulder and possibly some mild 
bursitis."  An anti-inflammatory medication was prescribed. 

A December 1997 radiology report from Riverside Medical 
Associates shows that the veteran complained of an old right 
shoulder injury and "popping" in the joint.  The x-ray was 
negative.  The assessment was muscle pain of the right 
shoulder,

A January 1998 Statement of Medical Examination and Duty 
Status indicates that the veteran was diagnosed with a muscle 
pull in April 1997, when he felt a "pop" in his right arm 
when getting out of bed.  He was unable to move his arm, and 
was taken for treatment.  The diagnosis was a muscle pull.  
The report indicates that the veteran was on active duty at 
the time and the injury was considered to have been incurred 
in the line of duty.  The accompanying sworn statement by the 
veteran indicates that the veteran's private doctor diagnosed 
him with bursitis and gave him an injection, which helped 
until the weather got cold.  The veteran's statement also 
indicated that his arm began to ache and sporadically "pop" 
with the cold weather, but that his x-rays were negative.  He 
also stated that he took an anti-inflammatory.

A January 1998 Annual Medical Certificate indicates that the 
veteran reported that he experienced a right arm shoulder 
injury while on active duty.

According to a December 1999 service medical record, the 
veteran was referred to orthopedics for evaluation.  A 
history of injury to the right arm in 1997, with 5 days of 
light duty, was noted.  The examining provider that the 
veteran had an occasional "dull throb" since then, but that 
he had not been prevented from participating in drills or 
doing his civilian job.  Examination showed that the 
veteran's shoulders were symmetrical, without palpable masses 
or deformity.  He had full range of motion without difficulty 
or discomfort and there was no evidence of muscle atrophy.  
Strength was 5 out of 5.  The diagnosis was normal 
examination and the veteran was found fit to participate.

A February 2000 private medical record from D. J. Levy of the 
Alternative Health Care Clinic indicates that the veteran 
previously had rotator cuff tendinitis and a minor 
dislocation of the acromioclavicular joint for which he 
receive manipulatory massage and ultrasound.  Receipts 
associated with the letter show payment for spinal 
manipulation.

A June 2000 Report of Medical History states that the veteran 
denied having a bone or joint deformity or a painful shoulder 
or elbow, but reported that he experienced chronic bursitis.  
A physician's note elaborated that the veteran had bursitis 
of the right shoulder and that he was status-post steroid 
injection, which had decreased his pain.   The 
contemporaneous Report of Medical Examination indicates that 
the veteran had chronic bursitis, which was considered 
"controlled."  Examination of the veteran's upper 
extremities was normal, and the veteran had full range of 
motion of the right shoulder without pain.

A September 2000 letter from Dr. Ockenfels of Riverside 
Medical Associates states that the veteran reported 
significant pain in his shoulder, followed by 
tendinitis/bursitis of his shoulder.  Dr. Ockenfels indicated 
that the veteran received injections over several months, 
with improvement, but that his shoulder problem "waxes and 
wanes" and appeared as though it may be "an ongoing 
problem."

An October 2000 record from Mercy Hospital, associated with 
the veteran's service medical records, states that the 
veteran complained of pain and tenderness over his right 
anterior shoulder, which he stated had occurred sporadically 
for the past two years.  The veteran also complained that he 
thought his right shoulder was less strong during physical 
training.  A history of previous bursitis was noted, with a 
history of multiple injections with steroids.  The veteran 
denied "popping."  Examination was negative for stepoff and 
crepitus.  There was no loss of shoulder contour.  The 
veteran had good sensation and equal grip strength, with good 
pulses.    The diagnosis was acute bursitis. 

An October 2000 Statement of Medical Examination and Duty 
Status shows that the veteran was treated at Mercy Hospital 
for acute bursitis of the right shoulder.  The veteran had 
complained that his right shoulder was painful and "gave 
out" during a physical training test.  The injury was found 
to have been incurred in the line of duty, but was found not 
to be likely to result in a claim for future medical care.  
The veteran was on inactive duty training at the time.

A November 2000 line of duty investigation report states that 
the veteran's injury was determined to have occurred in the 
line of duty.  In particular, the injury was found to have 
existed prior to service, but that it had been aggravated 
during service.

The veteran was afforded a VA examination in February 2001.  
The veteran reported that his arm "went out on him" while 
on a ladder during service, which caused problems with his 
shoulder.  He stated that he was unable to use his arm for 
approximately 30 minutes after it went out on him, and then 
he "got the use back."  He also reported that he saw his 
own doctor for treatment and received Cortisone injections, 
which gave him relief for about six to eight months.  He also 
reported that he had been doing well after his last 
injection, about ten months earlier, but that recently, he 
had increased aching of the shoulder, relieved by Tylenol.  
He related that his shoulder did not cause him to miss work 
or interrupt his activities of daily living.  He denied 
dislocation or subluxation of his right shoulder.  He also 
denied surgery or hospitalization for his right shoulder.  
Physical examination showed that the veteran's posture was 
normal.  There was no observable palpable spinal deformity or 
costovertebral angle tenderness.  There was also no 
peripheral pallor, edema, cyanosis, or clubbing of the 
extremities.  There was no evidence of muscle atrophy or 
hypertrophy.  Strength was 5 out of 5 and pulses were intact.  
Range of motion of the shoulder was completely unhindered.  
The veteran had abduction to 178 degrees, adduction to 45 
degrees, flexion to 90 degrees, extension to 45 degrees, 
internal rotation to 54 degrees, and external rotation to 43 
degrees.  X-rays of the right shoulder were normal.  The 
diagnosis was arthralgia of the right shoulder. 

In October 2001, the veteran submitted a statement indicating 
that he injured his shoulder in April 1997, was diagnosed 
with bursitis in August 1997, and aggravated in October 2000.  
The veteran also stated that his right shoulder was not 
bothering him at the time of the VA examination, but that it 
aches after strenuous exercise and use.  He further noted 
that he had received treatment from his private doctor, but 
that he "will not let [his right shoulder] make [him] miss 
work."

Based on the foregoing medical evidence and the entire 
record, the Board finds that the preponderance of the 
evidence is against a claim for service connection for a 
right arm disorder.  See 38 U.S.C.A. §§ 1110, 1131 (an award 
of service connection requires that the veteran incur a 
disease or disability during service).  The Board 
acknowledges that the veteran's service medical records 
indicate that he was treated for bursitis and muscle strain 
of the right shoulder during his service, and that his 
initial injury was found to be in the line of duty.   See 
38 C.F.R. § 3.1(m) ("[a] service department finding that 
injury or disease or death occurred in line of duty will be 
binding on [VA] unless it is patently inconsistent with the 
requirements of laws administered by [VA].") (emphasis 
added).  Nonetheless, the most recent VA examination clearly 
indicates that the veteran does not have a current, diagnosed 
right arm disability which is related to service, and "[i]n 
the absence of proof of present disability there can be no 
valid claim."  See Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  The Board notes that significant weight must be 
placed on the recent VA examination report, as the examiner 
reviewed the entire evidentiary record, considered the 
veteran's assertions and history, and examined the veteran, 
before concluding that there was no evidence of a current 
disability consistent with the veteran's subjective 
complaints of pain.  The veteran had full range of motion 
without pain and there is no evidence of functional 
impairment as a result of the veteran's right shoulder pain.  
In short, the only finding with regard to the veteran's right 
arm is complaints of pain.  However, "pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted."  See Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285 (1999).  It is also noteworthy 
that the veteran has not received any treatment for an arm 
disorder or injury since his October 2000 episode of acute 
bursitis, and that the veteran's February 2001 x-ray failed 
to reveal an abnormality.  See Savage, supra (requiring 
medical evidence of chronicity and continuity of 
symptomatology).  While there is no question that the veteran 
sustained the initial injury, there is no current disability 
upon which to base an award of service connection.  See 
Brammer at 225 ("Congress specifically limits entitlement to 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.").  Although 
arthralgia was indicated on VA examination, no actual muscle, 
bone or tendon abnormality was identified on clinical 
examination or x-ray.  Therefore, the Board finds that the 
veteran is not entitled to service connection for a right arm 
disorder.

As there is not an approximate balance of positive and 
negative evidence regarding the merits of the veteran's claim 
that would give rise to a reasonable doubt in favor of the 
veteran, the provisions of 38 U.S.C.A. § 5107(b), as amended, 
are not applicable, and the appeal is denied.


ORDER

Service connection for a right arm disorder is denied.



		
NANCY RIPPEL
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

